Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 12/10/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 10, 13, 19-20. Accordingly, pending in this application are claims 1-9, 11, 12 and 14-18.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. As per the discussion in the interview on the October 12, 2021, claim 1 have been amended and has overcome the prior art of record. However, for claim 18, the amendments have different scope than claim 1 and the prior art of record still reads on the claim (as shown in the rejection below). Therefore, the rejection for claim 18 stands.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMAMATSU et al. (JP 2005 197468 A; hereinafter “Hamamatsu”) in view Rieve et al. (US 20040113220 A1).

In re Claim 18, Hamamatsu discloses a method (figs. 1-13, 26, 27) comprising: 
forming a trench (the trench is shown in fig. 9; ¶ 0051. Hereinafter “Trn”) in an absorption layer 5 of a pixel array, wherein the trench Trn is formed in a grid pattern surrounding respective pixels of the pixel array, wherein each pixel is surrounded the intersecting lines of the grid; and 
forming an overflow contact 23 (¶ 0030) in the trench Trn, following the grid pattern,
further comprising depositing a SiNx layer 19 (¶ 0053) on the absorption layer 5 after forming the trench Trn, wherein forming the overflow contact 23 in the trench is performed after depositing the SiNx layer (fig. 12), wherein forming the overflow contact 23 in the trench includes forming the overflow contact on a contact electrode 17 formed in a gap (a space formed by the SiNx layer 19 in the gap) in the SiNx layer 19 in the trench Trn.

Hamamatsu discloses the contact electrode 17 is formed of a laminate of Au - Ge / Ni / Au (¶ 0027).
Hamamatsu does not expressly disclose the contact electrode 17 is formed of a transparent conductive oxide (TCO).
In the same field of endeavor, Rieve discloses an optoelectronic component (fig. 2) wherein a contact electrode is formed of a transparent conductive oxide (TCO) (¶ 0017; “A front contact in the form of a conductive transparent oxide layer is situated on the p-conducting layer 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Rieve into Hamamatsu in order to establish electrical connection to the device.


Allowable Subject Matter
Claim(s) 1-9, 11, 12 and 14-17 allowed.

Closest prior art of record does not expressly disclose wherein the trench has a base between sidewalls of the trench, wherein the overflow contact is seated on the base, wherein there is lateral clearance on the base between the overflow contact and each of the sidewalls, and wherein the overflow contact seats against a transparent conductive oxide (TCO) that in turn contacts the absorption layer. wherein the TCO is within in the SiNx layer within the trench.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.